UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-6194


ANTHONY FRED MARTIN,

                       Plaintiff – Appellant,

          v.

WILLIAM BYARS; DONALD LANE,

                       Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   David C. Norton, District Judge.
(4:13-cv-03179-DCN)


Submitted:   May 19, 2015                       Decided: May 22, 2015


Before NIEMEYER and HARRIS, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Anthony Fred Martin, Appellant Pro Se. James Victor McDade,
DOYLE, O’ROURKE, TATE & MCDADE, PA, Anderson, South Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Anthony      Fred     Martin   appeals    the   district     court’s     order

accepting the recommendation of the magistrate judge and denying

relief    on   his   42    U.S.C.   § 1983     (2012)   complaint.       We      have

reviewed the record and find no reversible error.                  Accordingly,

we affirm for the reasons stated by the district court.                     Martin

v. Byars, No. 4:13-cv-03179-DCN (D.S.C. filed Jan. 29 & entered

Jan. 30, 2015).           We dispense with oral argument because the

facts    and   legal     contentions     are   adequately   presented       in    the

materials      before     this   court   and   argument   would    not   aid      the

decisional process.



                                                                         AFFIRMED




                                          2